       Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 1 of 9



 1   Joel W. Nomkin (AZ Bar No. 011939)
     Christopher D. Thomas (AZ Bar No. 010482)
 2   Austin Yost (AZ Bar No. 034602)
     PERKINS COIE LLP
 3   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012
 4   Telephone: (602) 351-8000
     jnomkin@perkinscoie.com
 5   cthomas@perkinscoie.com
     ayost@perkinscoie.com
 6
     David Almeling* (CA Bar No. 235449)
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, CA 94111
     Telephone: 415-984-8700
 9   Facsimile: 415-984-8701
     dalmeling@omm.com
10
     R. Collins Kilgore* (CA Bar No. 295084)
11   Vanessa Guerrero* (CA Bar No. 329915)
     Greg Suhr* (CA Bar No. 328967)
12   O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
13   Los Angeles, CA 90071
     Telephone: (213) 430-6000
14   Facsimile: (213) 430-6400
     vguerrero@omm.com
15   gsuhr@omm.com
     Attorneys for Plaintiffs
16
     [*Pro hac vice applications forthcoming]
17
                         UNITED STATES DISTRICT COURT
18
                                 DISTRICT OF ARIZONA
19   B.A.D.J., on her own behalf and on    No.
20   behalf of her minor child, X.B.J.A.,
                                           MOTION TO PROCEED UNDER
21                   Plaintiffs,           PSEUDONYM AND FOR A
                                           PROTECTIVE ORDER
22         v.
23
     United States of America,
24
                     Defendant.
25

26
27

28            MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                           NO.
         Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 2 of 9



 1          Plaintiff B.A.D.J. (“Plaintiff”)1 requests this Court’s leave to proceed under a
 2   pseudonym to protect her identity from public disclosure. Plaintiff also moves the
 3   Court to order Defendant—which already knows Plaintiff’s full name2—to
 4   maintain the confidentiality of Plaintiff’s identity by using only pseudonyms in all
 5   of its filings, including all exhibits in which Plaintiff’s name appears. Plaintiff will
 6   disclose her identity to the Court, if requested.
 7                                        INTRODUCTION
 8          As described in the Complaint, Plaintiff and her minor child fled violence in
 9   El Salvador to seek asylum in the United States, only to have U.S. Government
10   officials inflict additional, significant trauma on her and her daughter by forcibly
11   separating her from her child after they arrived in the United States. Under the
12   Federal Tort Claims Act (“FTCA”), Plaintiff now seeks compensation from the
13   U.S. Government for the extraordinary harms she endured.
14          This court regularly grants motions to proceed under pseudonym in FTCA
15   cases arising out of the Trump Administration’s family separation policy. See
16   Order Granting Motion to Proceed Under Pseudonym, A.P.F. v. U.S., No. 2:20-cv-
17   00065 (Jul. 21, 2020), ECF No. 38; Order Granting Motion to Proceed Under
18   Pseudonym, A.P.F. v. U.S., No. 2:20-cv-00065 (Apr. 16, 2020), ECF No. 27; Order
19   Granting Motion to Proceed Under Pseudonym, C.M. v. U.S., No. 2:19-cv-05217
20   (Sep. 23, 2019), ECF No. 7.
21          Allowing Plaintiff to proceed under a pseudonym is necessary to protect her
22   highly sensitive and personal information, including information relating to
23   Plaintiff’s mental health and immigration status. Proceeding pseudonymously will
24   also prevent the persons responsible for the violence that Plaintiff fled from
25
     1
       Plaintiff B.A.D.J., referred to by the pseudonym “Belinda” in the concurrently filed complaint,
26   brings this action on her own behalf and on behalf of her minor child. Because Federal Rule of
     Civil Procedure 5.2(a) already requires redaction of the names of minor children, this Motion
27
     seeks protection only for Plaintiff B.A.D.J. (or “Belinda”).
     2
28     Plaintiff disclosed her full name to the relevant government agencies in her administrative claim
     filed pursuant to 28 U.S.C. § 2401(b).
                                             -1-
                MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                             NO.
          Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 3 of 9



 1   learning information about Plaintiff and her family. Because Plaintiff does not seek
 2   to withhold her identity from the U.S. Government, granting this motion would
 3   cause no prejudice to the Defendant. Plaintiff’s need for privacy outweighs the
 4   public’s interest in knowing her identity. Indeed, the public interest in this case
 5   compels granting Plaintiff’s motion.
 6                                         ARGUMENT
 7   I.      COURTS REGULARLY ALLOW PLAINTIFFS TO PROCEED
             UNDER PSEUDONYMS IN THESE CIRCUMSTANCES
 8

 9           Although Rule 10(a) of the Federal Rules of Civil Procedure generally
10   requires that a complaint include the names of all parties, federal courts have
11   discretion to permit parties to proceed under pseudonyms “when special
12   circumstances justify secrecy.” Does I thru XXIII v. Advanced Textile Corp., 214
13   F.3d 1058, 1067 (9th Cir. 2000) (“Advanced Textile”) (collecting cases). Courts
14   permit pseudonyms in cases where “anonymity is necessary to preserve privacy in a
15   matter of sensitive and highly personal nature.” Id. at 1068 (citations omitted). In
16   considering whether to allow a plaintiff to proceed anonymously, the court must
17   “balance the need for anonymity against the general presumption that parties’
18   identities are public information and the risk of unfairness to the opposing party.”
19   Id. The court must also consider “whether the public’s interest in the case would be
20   best served by requiring that the litigants reveal their identities.” Id.
21           Courts across the country regularly allow plaintiffs to proceed anonymously
22   where, as here, the plaintiffs’ mental health conditions are a principal issue in the
23   case. See, e.g., Doe v. Sessions, No. 18-0004, 2018 WL 4637014, at *4-5 (D.D.C.
24   Sept. 27, 2018) (allowing use of pseudonym to protect the plaintiff from disclosing
25   his mental health conditions and to prevent further trauma to the plaintiff); Doe v.
26   Hartford Life & Accident. Ins. Co., 237 F.R.D. 545, 550 (D.N.J. 2006) (permitting
27   pseudonymous filing where the plaintiff’s mental health was “directly tied to the
28   subject matter of the litigation”).
                                             -2-
                MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                             NO.
        Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 4 of 9



 1         Courts also have deemed plaintiffs’ immigration status to be sufficiently
 2   sensitive and personal in nature to justify use of pseudonyms. See, e.g., Hispanic
 3   Interest Coalition of Ala. v. Gov. of Ala., 691 F.3d 1236, 1247 n.8 (11th Cir. 2012)
 4   (collecting cases); Lozano v. City of Hazelton, 620 F.3d 170, 195 (3d Cir. 2010),
 5   cert. granted, judgment vacated on other grounds sub nom. City of Hazleton, Pa. v.
 6   Lozano, 563 U.S. 1030 (2011) (affirming district court’s order permitting use of
 7   pseudonyms where plaintiffs, “because of their unlawful status, would face an
 8   ‘exponentially greater’ risk of harassment, and even physical danger, if their
 9   identities were revealed”) (citation omitted).
10         Moreover, numerous courts have allowed asylum seekers to proceed
11   anonymously, especially where, again as here, they risk facing violence in their
12   country of origin, as Plaintiff does. See, e.g., Doe v. Holder, 736 F.3d 871, 872 n.1
13   (9th Cir. 2013); Doe v. Gonzales, 484 F.3d 445 (7th Cir. 2007); Doe v. U.S.
14   Immigration & Naturalization Servs., 867 F.2d 285, 286 n.1 (6th Cir. 1989); Al
15   Otro Lado v. Nielsen, 17-cv-02366-BAS-KSC, 2017 WL 6541446, at *3-6 (S.D.
16   Cal. Dec. 20, 2017). Indeed, in recognition of the highly sensitive, private nature of
17   this information, federal law and policy mandates that information concerning
18   asylum proceedings, including the fact that an individual has applied for asylum, be
19   kept confidential. See, e.g., 8 C.F.R. § 208.6 (maintaining confidentiality of asylum
20   applications and related records). The Department of Homeland Security has
21   acknowledged the importance of these confidentiality regulations to the future
22   safety of asylum applicants:
23         [C]onfidentiality regulations are of utmost importance in protecting asylum
           applicants because the “regulations safeguard information that, if disclosed
24         publicly, could subject the claimant to retaliatory measures by government
           authorities or non-state actors in the event that the claimant is repatriated, or
25         endanger the security of claimant’s family members who may still be
           residing in the country of origin.”
26
27   Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008) (quoting U.S. Citizenship &
28   Immigration Servs. Asylum Div., U.S. Dep’t of Homeland Sec., Fact Sheet:
                                            -3-
               MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                            NO.
           Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 5 of 9



 1   Federal Regulations Protecting the Confidentiality of Asylum Applicants (2005)).
 2            This court has granted motions to proceed under pseudonym in two earlier-
 3   filed FTCA cases that, like the present case, arose out of the Trump
 4   Administration’s family separation policy. See Order Granting Motion to Proceed
 5   Under Pseudonym, A.P.F., No. 2:20-cv-00065 (Jul. 21, 2020), ECF No. 38; Order
 6   Granting Motion to Proceed Under Pseudonym, A.P.F., No. 2:20-cv-00065 (Apr.
 7   16, 2020), ECF No. 27; Order Granting Motion to Proceed Under Pseudonym,
 8   C.M., No. 2:19-cv-05217 (Sep. 23, 2019), ECF No. 7.3
 9   II.      THE COURT SHOULD GRANT PLAINTIFF’S MOTION TO
              PROCEED UNDER PSEUDONYM
10

11            A.     Plaintiff Seeks To Preserve Her Privacy In A Sensitive And Highly
                     Personal Matter
12

13            Plaintiff’s claims center on the substantial psychological trauma that Plaintiff
14   suffered—and continues to suffer—as a result of the U.S. Government’s forcible
15   separation of Plaintiff from her child, refusal to provide information to Plaintiff
16   about her child’s whereabouts and well-being, failure to afford adequate
17   opportunities for Plaintiff to communicate with her child during the period of
18   separation, and failure to reunify Plaintiff with her child.4 The litigation necessarily
19   will require disclosure of Plaintiff’s private mental and physical health information.
20            Plaintiff has significant interests in the privacy of her mental health
21   information, which risks further traumatizing her if publicly disclosed. See, e.g.,
22   Penzato, 2011 WL 1833007, at *3 (allowing use of pseudonym where litigation
23   involved “the emotional and psychological impact” of being a victim of human
24   trafficking and where “publication of [plaintiff’s] name would open her to inquiries
25   from the press and other interested individuals,” compromising her ability to
26
     3
      The U.S. Government did not oppose these motions.
27   4
      Courts regularly grant motions to proceed under pseudonym based on facts alleged in the
28   complaint. See, e.g., Doe v. Sessions, No. 18-0004, 2018 WL 4637014 (D.D.C. Sept. 27, 2018);
     Al Otro Lado v. Nielsen, 17-cv-02366-BAS-KSC, 2017 WL 6541446 (S.D. Cal. Dec. 20, 2017).
                                                -4-
                   MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                                NO.
        Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 6 of 9



 1   recover from her trauma).
 2         Similarly, Plaintiff should also be permitted to proceed under a pseudonym
 3   because Plaintiff has applied for, but has not been granted, asylum, and therefore
 4   “[she] presently [has] a problematic immigration status that, if disclosed, could
 5   dissuade . . . Plaintiff[] from pursuing [her] rights in court.” Int’l Refugee
 6   Assistance Project, 2017 WL 818255, at *2 (citing Lozano v. City of Hazelton, 496
 7   F. Supp. 2d 477, 510 (M.D. Pa. 2007) (considering the plaintiffs’ “problematic
 8   immigration status” as undocumented immigrants as a basis to permit the use of
 9   pseudonyms in a case challenging local ordinances), aff’d in relevant part, 620 F.3d
10   170 (3d Cir. 2010), cert. granted, judgment vacated and remanded on other
11   grounds sub nom. City of Hazleton v. Lozano, 563 U.S. 1030 (2011)). Numerous
12   courts have allowed asylum applicants, like Plaintiff, to proceed anonymously in
13   recognition of their need for confidentiality. See, e.g., Holder, 736 F.3d at 872 n.1;
14   Gonzales 484 F.3d at 446; Al Otro Lado, 2017 WL 6541446, at *3-6; A.B.T., 2012
15   WL 2995064, at *6.
16         Moreover, permitting Plaintiff to proceed under a pseudonym will ensure that
17   her child’s identity is protected. Plaintiff’s claims are based in part on the trauma
18   suffered by her child as a result of being separated from her mother, and the
19   Complaint details the child’s ensuing mental health issues. Revealing Plaintiff’s
20   name risks exposing sufficient information to allow members of the public, media,
21   or others to uncover the identity of Plaintiff’s child, and would thus undermine the
22   objectives of Rule 5.2(a)(3). See Doe v. Heritage Acad., Inc., No. CV-16-03001-
23   PHX-SPL, 2017 WL 6001481, at *10 (D. Ariz. June 9, 2017) (allowing parent to
24   proceed using initials to protect identity of minor child).
25         B.     Defendant Will Not Be Prejudiced if Plaintiff Uses a Pseudonym in
                  Publicly-Filed Documents
26
27         Granting Plaintiff’s request to proceed under a pseudonym will not prejudice
28   Defendant’s “ability to litigate the case.” Advanced Textile, 214 F.3d at 1069.
                                             -5-
                MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                             NO.
        Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 7 of 9



 1   Defendant will experience no prejudice because it already knows Plaintiff’s name.
 2   See Al Otro Lado, 2017 WL 6541446, at *6. All that Plaintiff seeks in this Motion
 3   is permission to use a pseudonym in publicly-filed documents in this case.
 4   “Because the Defendant[ ] know[s] the . . . Plaintiff[]’[s] name[], [it has] the
 5   information [it] need[s] to defend against” Plaintiff[]’[s] claims. Id.; see also Roe v.
 6   Aware Woman Ctr. For Choice, Inc., 253 F.3d 678, 687 (11th Cir. 2001); Publius
 7   v. Boyer-Vine, 321 F.R.D. 358, 365 (E.D. Cal. 2017) (finding that the defendant
 8   was not prejudiced by the plaintiff remaining anonymous throughout discovery
 9   where the defendant would be provided with the plaintiff’s identity “in order to
10   conduct the necessary discovery, including taking [the plaintiff’s] deposition”).
11         Moreover, that this action is against the federal government rather than a
12   private party weighs in favor of permitting Plaintiff to proceed under a pseudonym.
13   See John Does 1-5 v. McCrory, No. 1:13CV711, 2014 WL 29352, at *2 (M.D.N.C.
14   Jan. 3, 2014). “Courts are more likely to permit plaintiffs to proceed under
15   pseudonym when they are pursuing a claim against the government” because
16   “although the mere filing of a lawsuit against a private party may cause the
17   defendant reputational and economic harm, such that fairness requires the
18   identification of the plaintiffs, the government is not vulnerable to similar
19   reputational harm.” Int’l Refugee Assistance Project, 2017 WL 818255, at *3; see
20   also EW v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003).
21         C.     The Public Interest Weighs in Favor of Allowing Plaintiff to
                  Challenge Government Action Pseudonymously
22

23         In contrast to Plaintiff’s heightened interest in confidentiality, the public’s
24   interest in knowing the identity of the Plaintiff is minimal. While the issues that
25   Plaintiff raises in this lawsuit are a matter of significant public concern, revealing
26   Plaintiff’s identity will add little or nothing to the public’s understanding of the
27   lawfulness of the U.S. Government’s misconduct at issue in this case. See
28   Advanced Textile, 214 F. 3d at 1068-69 (“[P]arty anonymity does not obstruct the
                                             -6-
                MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                             NO.
        Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 8 of 9



 1   public’s view of the issues joined or the court’s performance in resolving them.”)
 2   (quoting Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981)).
 3         Indeed, courts have observed that there is a public interest in allowing
 4   pseudonymous filings where, as here, a plaintiff is challenging the validity of
 5   government action. S. Methodist Univ., 599 F.2d at 713; EW, 213 F.R.D. at 111
 6   (holding that when attacking government action a plaintiff’s interest in anonymity
 7   is “particularly strong” because “plaintiff presumably represents a minority interest
 8   (and may be subject to stigmatization), and there is arguably a public interest in a
 9   vindication of his rights”). Accordingly, the public interest weighs in favor of
10   allowing Plaintiff to proceed under a pseudonym.
11                                     CONCLUSION
12         For the reasons set forth above, Plaintiff respectfully requests that the Court
13   enter an Order:
14      1. Granting Plaintiff leave to proceed in this matter under a pseudonym;
15      2. Ordering that Defendant shall not publicly disclose the names or personally
16         identifying information of Plaintiff; and
17      3. Ordering that all parties shall submit pleadings, briefing and evidence using
18         Plaintiff’s pseudonym instead of her real name and other personally
19         identifying information.
20
21

22

23

24

25

26
27

28
                                            -7-
               MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                            NO.
     Case 2:21-cv-00215-SMB Document 3 Filed 02/08/21 Page 9 of 9



 1      Respectfully submitted this 08 day of February 2021.
 2
                                        PERKINS COIE LLP
 3
                                        By /s/ Joel W. Nomkin
 4                                        Joel W. Nomkin
                                          Christopher D. Thomas
 5                                        Austin Yost
 6

 7                                      O’MELVENY & MYERS LLP
 8                                      By /s/ David Almeling
                                           David Almeling*
 9                                         R. Collins Kilgore*
                                           Vanessa Guerrero*
10                                         Greg Suhr*
                                        [*Pro hac vice applications forthcoming]
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        -8-
           MOTION TO PROCEED UNDER PSEUDONYM AND FOR A PROTECTIVE ORDER
                                        NO.
